UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q (Mark One) þQuarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2011 or oTransition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period fromto. Commission File Number 001-51379 CHINA POWER EQUIPMENT, INC. (Exact name of registrant as specified in its charter) Maryland 20-5101287 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) Room 602, 6/F, Block B, Science & Technology Park of Xi Dian University, No. 168 Kechuang Road, Hi-tech Industrial Development Zone Xi’an, Shaanxi, China 710065 (Address of Principal Executive Offices including zip code) 86-29-6261-9758\ 8831-0560 (Registrant’s Telephone Number, Including Area Code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every, Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). * Yes oNo o *The registrant has not yet been phased into the Interactive Data requirements. Indicate by check mark if the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer (Do not check if a smaller reporting company) o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Securities Exchange Act).Yes oNo þ As of May 12, 2011, 19,382,013 shares of the issuer’s common stock, par value $0.001, were outstanding. Table of Contents Table of Contents Page Part I FINANCIAL INFORMATION F-1 ITEM 1 FINANCIAL STATEMENTS F-1 ITEM 2 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 1 ITEM 3 QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 7 ITEM 4. CONTROLS AND PROCEDURES. 7 Part II OTHER INFORMATION 8 ITEM 1 LEGAL PROCEEDINGS 8 ITEM 1A. RISK FACTORS 8 ITEM 2 UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 8 ITEM 3 DEFAULTS UPON SENIOR SECURITIES 8 ITEM 4 (REMOVED AND RESERVED) 8 ITEM 5 OTHER INFORMATION 8 ITEM 6 EXHIBITS 8 Table of Contents Part I FINANCIAL INFORMATION ITEM 1FINANCIAL STATEMENTS China Power Equipment, Inc. Consolidated Balance Sheets March 31, 2011 December 31, 2010 (unaudited) Assets Current Assets Cash $ $ Accounts receivable, net Inventory (Note 3) Prepaid expenses and other receivables Related party receivable (Note 13) - Total Current Assets Property, plant and equipment, net (Note 4) Intangible assets, net (Note 5) Deposit on contract rights (Note 6) Deposit for purchase of equipment Prepaid capital lease (Note 8) Total Assets $ $ Liabilities and Stockholders' Equity Current Liabilities Accounts payable $ $ Other payables and advance from customers Lease payable - current portion (Note 8) Short-term loan (Note 7) Income taxes payable (Note 12) Total Current Liabilities Long-term Liabilities Lease payable - non current portion (Note 8) Total Long-term Liabilities Total Liabilities Stockholders' Equity Series B convertible preferred stock, $0.001 par value, 5,000,000 shares authorized, 4,149,667 shares issued and outstanding at March 31, 2011 and December 31, 2010 (Note 9) Undesignated preferred stock, $0.001 par value, 5,000,000 shares authorized, None issued and outstanding - - Common stock: par value $0.001 per share, 100,000,000 shares authorized; 19,382,013 shares issued and outstanding at March 31, 2011 and December 31, 2010 (Note 9) Additional paid in capital Statutory surplus reserve fund (Note 11) Accumulated earnings (deficit) ) Accumulated other comprehensive income – foreign currency translation adjustment Total stockholders' equity Total Liabilities and Stockholders' Equity $ $ The accompanying notes are an integral part of these financial statements. F-1 Table of Contents China Power Equipment, Inc. Consolidated Statements of Income Three Months Ended March 31, (unaudited) (unaudited) Revenue, net $ $ Cost of goods sold ) ) Gross profit Selling, general and administrative expenses Net income from operations Other income (expenses) Gain on investment - Other income Other expenses ) ) Interest income Total other income Net income before income taxes Income taxes Net income $ $ Earnings per share - basic (Note 10) $ $ Earnings per share - diluted (Note 10) $ $ Weighted average common shares outstanding: Basic Diluted The accompanying notes are an integral part of these financial statements. F-2 Table of Contents China Power Equipment, Inc. Consolidated Statements of Cash Flows Three Months Ended March 31, (unaudited) (unaudited) Cash Flows from Operating Activities Net income $ $ Adjustments to reconcile net income to net cash: Depreciation and amortization expense Stock-Based Compensation Gain on investment - ) Changes in operating assets and liabilities: Accounts receivable ) ) Inventory ) Prepaid expenses and other receivables ) Accounts payable ) Other payables and advance from customers ) ) Income taxes payable ) Net cash provided by (used in) operating activities ) Cash Flows from Investing Activities Addition in plant and equipment ) ) Addition in construction in progress - ) Proceed from disposal of investments - Net cash provided by (used in) investing activities ) Cash Flows from Financing Activities Proceeds from investor deposit - Net cash provided by financing activities - Effect of exchange rate changes on cash and cash equivalents: Increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental disclosure of cash flow information Interest paid in cash $
